Name: 2001/787/EC: Commission Decision of 9 November 2001 laying down provisional measures for imports into Portugal of special preferential raw cane sugar for refining during the 2001/02 marketing year (notified under document number C(2001) 3425)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  tariff policy;  beverages and sugar;  Europe;  economic geography;  international trade
 Date Published: 2001-11-13

 Avis juridique important|32001D07872001/787/EC: Commission Decision of 9 November 2001 laying down provisional measures for imports into Portugal of special preferential raw cane sugar for refining during the 2001/02 marketing year (notified under document number C(2001) 3425) Official Journal L 295 , 13/11/2001 P. 0022 - 0023Commission Decisionof 9 November 2001laying down provisional measures for imports into Portugal of special preferential raw cane sugar for refining during the 2001/02 marketing year(notified under document number C(2001) 3425)(Only the Portuguese text is authentic)(2001/787/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 39(6) thereof,Whereas:(1) With a view to supplying Community refineries, Article 39(1) of Regulation (EC) No 1260/2001 provides for imports of raw cane sugar at a reduced rate of duty in accordance with the agreements concluded with certain supplier countries and subject to the conditions laid down therein. These sugars are called "special preferential sugar".(2) The quantities imported under those conditions are intended to cover the Member States' presumed maximum supply needs, as fixed in Article 39(2), that cannot be met by other sources of raw sugar for refining.(3) A forecast supply balance for the 2001/02 marketing year indicates such a need that is not covered. This supply shortfall is being felt in the Member States listed in the said Article 39(2) in which sugar refinery activity depends to a great extent on imports of these special preferential sugars. In view of the staggered production of other available sugars and the fixing of contracts relating thereto, an alternative source of supply is not feasible. In the absence of an agreement with the ACP countries, a break in supply to these Member States is thus inevitable.(4) The agreements on imports of special preferential sugar applicable in the 1995/96 to 2000/01 marketing years expired on 30 June 2001. Pending the entry into force of the agreements to cover the period referred to in Article 38(1) of Council Regulation (EC) No 1260/2001 and in order to avoid a break in supply to refineries in certain Community regions, imports of cane sugar should be authorised, in accordance with the Council invitation and after consultation of the supplier countries concerned, under the conditions applying until 30 June 2001 in those Community regions where a supply need has been noted in the forecast supply balance.(5) In view of the fact that Commission Decision 2001/656/EC(2) already lays down provisional measures for the first three months of the 2001/02 marketing year, a new measure should be laid down in order to cover Portugal's supply needs for November and December 2001. This measure should only cover sugar of ACP origin for the time being.(6) Commission Regulation (EC) No 407/2001 of 28 February 2001 opening a preferential tariff quota in respect of imports of raw cane sugar originating in the ACP States for supply to refineries in the period 1 March to 30 June 2001(3) should apply for the purposes of fixing the import duty and the minimum purchase price.(7) Commission Regulation (EC) No 1916/95 of 2 August 1995 laying down detailed rules for application for the importation under preferential agreements on tariff quotas of raw cane sugar for refining(4) should apply to the tariff quota opened by this Decision.(8) The measure adopted by this Decision should apply irrespective of any decisions taken subsequently by the Council as regards the agreements covering the period 2001 to 2006 including any adjustments applicable form 1 July 2001.(9) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar,HAS DECIDED AS FOLLOWS:Article 11. Portugal is hereby authorised to import 38000 tonnes of raw cane sugar originating in the ACP States listed in Annex VI to Regulation (EC) No 1260/2001 in November and December 2001.This tariff quota shall bear the serial number 09.4097.2. The import duty and the minimum purchase price applicable under the tariff quota referred to in paragraph 1 shall be those laid down in Regulation (EC) No 407/2001.The relevant provisions of Commission Regulation (EC) No 1916/95 shall apply.Article 2This Decision is addressed to the Republic of Portugal.Done at Brussels, 9 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 231, 29.8.2001, p. 11.(3) OJ L 60, 1.3.2001, p. 22.(4) OJ L 184, 3.8.1995, p. 18.